Exhibit 10.26 AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made effective as of the 25th day of January, 2017, by and between Evoke Pharma, Inc. (the “Company”), and Marilyn R. Carlson, M.D. (“Executive”). WHEREAS, the Company and Executive are parties to that certain Employment Agreement, effective as of December 1, 2013 (“Original Agreement”); and WHEREAS, the Company and Executive desire to amend the Original Agreement on the terms and conditions set forth below.
